Citation Nr: 1008567	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-36 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for recurrent 
dislocation with post operative residuals of the left 
shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision in which 
the RO continued a 20 percent evaluation for the Veteran's 
left shoulder disability.  The Veteran perfected a timely 
appeal.   

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript 
of that hearing has been reviewed and associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the January 2010 Board hearing, the Veteran testified that 
since his last VA examination, in January 2008, his pain and 
inability to move his shoulder up and down had increased in 
severity.  As such, the Board has determined that a new VA 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a rating in 
excess of 20 percent for his left shoulder disability.  See 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Prior to arranging for the Veteran to undergo examination, 
the RO/AMC should obtain and associate with the claims file 
all outstanding VA medical records.  The Veteran has 
indicated ongoing treatment for his left shoulder and 
therefore ongoing medical records should be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002).  The Board points out that 
the Veteran reported receiving treatment at the El Paso and 
Las Cruces VA outpatient clinics.  The most recent VA 
treatment record associated with the claims file is dated in 
2001.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the El 
Paso and Las Cruces VA outpatient clinics, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the New Mexico VA 
healthcare system and its affiliated 
Community Based Outpatient Clinics, to 
specifically include all records of 
treatment from the El Paso and Las Cruces 
outpatient clinics, since June 2001.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completing the above 
development, schedule the Veteran for a 
VA examination by an appropriate examiner 
for an opinion as to the current nature 
and extent of his service- connected left 
shoulder disability.  The examiner should 
identify all present manifestations of 
the service-connected disability.  The 
examiner should address the following 
questions:

(a) Is there recurrent dislocation 
of the left shoulder at the 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements?

(b) Is there malunion of the humerus 
resulting in marked deformity?

(c) Is there loss of the head (flail 
shoulder)?

(d) Is there nonunion (false flail 
joint) of the humerus?

(e) Is there fibrous union of the 
humerus?

The examiner should discuss any 
additional limitation of motion due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the rating assigned for the Veteran's 
left shoulder disability should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  
If the benefit sought is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


